DETAILED ACTION
Election/Restrictions
Claims 7, 9-12 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2022.  It is noted that Claim 7 was withdrawn by the examiner since the claimed subject matter is directed towards the non-elected embodiment of Species A (figure 5) since the latching arm slides along an outer surface of the tub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “a first rack mounting assembly” and “a second rack mounting assembly” are unclear and confusing in light of the claimed subject matter already set forth within independent Claim 1 since “a rack mounting assembly” is previously defined.  As such, it is not clear whether the first and second rack mounting assemblies are new and distinct features {in addition to the rack mounting assembly}, or if they are a further elaboration of the defined rack mounting assembly.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 13-16 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer et al., [US 2015/0190033].  Shaffer teaches of a dishwasher appliance (100) defining a vertical, a lateral, and a transverse direction (fig. 2), the dishwasher appliance comprising: a tub (104, 200) defining a wash chamber (201) for receipt of articles for washing, the tub defining a first aperture (203); a third rack assembly (210) slidably positioned within the wash chamber and configured for movement along the transverse direction; and a rack mounting assembly (Figs. 4 & 6) for supporting the third rack assembly, the rack mounting assembly comprising: a mounting body (230) positioned inside the wash chamber and defining a first mounting feature (234) that extends through the first aperture defined in the tub; and a latching arm (250) positioned outside the wash chamber and defining a first locking feature (252) for engaging the first mounting feature to secure the mounting body to the tub (fig. 4).  As to Claim 2, the first locking feature comprises: a locking clip (254) defining a notch (internal of (254)) with an opening (opening into (254)) for receiving the first mounting feature and a base (end along (259)) where the first mounting feature bottoms out in the notch; and one or more resilient elements (260) securing the first mounting feature in the notch.  As to Claim 3, the first mounting feature is a cylindrical post (shown) defining a flattened portion (236) for engaging the locking clip.  As to Claim 5, the tub further defines a second aperture (other (203) shown along the rear side – fig. 2), the second aperture being spaced apart from the first aperture (shown along the front side – fig. 2) along the transverse direction.  As to Claim 13, the dishwasher appliance comprises a first rack mounting assembly (left side assembly) positioned proximate a first side wall (left wall) of the dishwasher appliance and a second rack mounting assembly (right side assembly) positioned proximate a second side wall (right wall) of the dishwasher appliance, and wherein the first rack mounting assembly and the second rack mounting assembly are identical and interchangeable.  As to Claim 14, the tub is made of stainless steel [0033].  As to Claim 15, again Shaffer teaches of a rack mounting assembly (figs. 4 & 6) for supporting a third rack assembly (210) within a tub (104, 200) of a dishwasher appliance (100), the tub defining a wash chamber (201) for receipt of articles for washing and a plurality of apertures (front side and rear side (203’s), the rack mounting assembly comprising: a mounting body (230) positioned inside the wash chamber and defining a first mounting feature (234) that extends through a first aperture (front side (203)) of the plurality of apertures defined in the tub; and a latching arm (250) positioned outside the wash chamber and defining a first locking feature (252) for engaging the first mounting feature to secure the mounting body to the tub (fig. 4).  As to Claim 16, the first locking feature comprises: a locking clip (254) defining a notch (internal of (254)) with an opening (opening into (254)) for receiving the first mounting feature and a base (end along (259)) where the first mounting feature bottoms out in the notch; and one or more resilient elements (260) securing the first mounting feature in the notch.  As to Claim 18, the plurality of apertures comprises a second aperture (rear side (203)), the second aperture being spaced apart from the first aperture along a transverse direction (fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al.  Shaffer teaches applicant’s basic inventive claimed appliance / rack mounting assembly as outlined {mapped} above, but does not show the mounting body as having a second mounting feature in addition to the first mounting feature [Shaffer employs two distinct mounting bodies].  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the prior art in order to incorporate an “integral” mounting body arrangement [such as by including both mounting features on one elongated mounting body], and to incorporate an “integral” elongated latching arm, as dictated by the needs or preferences of a user, since it has been held that forming in one piece an article which has previously been formed in two or more pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  As modified, the mounting body would define a second mounting feature that extends through the second aperture defined in the tub, and the latching arm would define a second locking feature for engaging the second mounting feature. 

Allowable Subject Matter
Claims 4, 8 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various dishwasher rack mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
November 4, 2022

/James O Hansen/Primary Examiner, Art Unit 3637